Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2022

                                     No. 04-22-00729-CR

                                   James Joshua GRIFFIN,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR11589
                           Honorable Jennifer Pena, Judge Presiding

                                        ORDER
        The reporter’s record was originally due November 7, 2022, but was not filed. On
November 8, 2022, the court reporter filed a notification of late record, requesting an extension
until March 8, 2023 to file the record. After consideration, we GRANT the request in part and
ORDER the court reporter to file the record by January 6, 2023. This order is without prejudice
to the court reporter requesting additional extensions of time, if required.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court